Citation Nr: 0612289	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-25 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than March 22, 
1996, for the award of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	J. Todd Benson, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from January 1967 to January 
1970, from June 1970 to March 1974, and from June 1974 to 
June 1976.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which had 
increased the evaluation for the low back strain to 10 
percent and which had found that no new and material evidence 
had been submitted to reopen the claim for service connection 
for PTSD.  A February 1997 supplemental statement of the case 
readjudicated the claim for an increased evaluation for the 
low back strain, granting an evaluation of 20 percent.  In 
June 2000, the RO issued a decision which awarded service 
connection for PTSD, assigning it a 70 percent disability 
evaluation effective March 22, 1996.  The RO also granted a 
total (100%) rating based on individual unemployability, 
effective from March 22, 1996.  In February 2006, the veteran 
testified before the undersigned at a personal hearing 
conducted in Washington, DC. 

The issue of entitlement to an increased evaluation for the 
low back strain is addressed in the Remand portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


FINDING OF FACT

The veteran filed his claim to reopen his claim for service 
connection for PTSD on March 27, 1996 (characterized by the 
RO as March 22, 1996).

CONCLUSION OF LAW

Under governing law, the effective date of the award of 
service connection for PTSD is no earlier than March 22, 
1996.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5108, 5110(a) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159, 3.400, 
3.400(q)((1)(ii) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).


In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Courts in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In the present case, the veteran filed a substantially 
complete claim to reopen his request for service connection 
for PTSD in March 1996.  The rating action which awarded 
service connection for PTSD, assigning it a 70 percent 
evaluation effective March 22, 1996, was issued in June 2000.  
After that rating action was issued, the RO sent the veteran 
a statement of the case (SOC) in June 2004, which included 
the provisions of 38 C.F.R. § 3.159, providing notice to the 
claimant of what information and evidence must be submitted 
to substantiate the claim, as well as what information and 
evidence must be provided by the veteran and what information 
and evidence would be obtained by VA.  This also informed the 
veteran that he could submit any evidence relevant to his 
claim.  As the Federal Circuit Court has stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, slip 
op. at 9.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini, supra.  While the Court did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1369 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
of the provisions of 38 C.F.R. § 3.159, the regulation that 
implemented the VCAA, in June 2004.  Moreover, he presented 
his arguments at a personal hearing in February 2006, where 
it was further explained to both the veteran and his 
representative what was needed to establish entitlement to an 
earlier effective date.  Therefore, it is found that the 
veteran was aware of the evidence and information that was 
needed to substantiate his claim; moreover, VA obtained those 
records that were available in relation to the claim. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the claimant.  See also Conway, supra, 
at 1374, holding that the Court of Appeals for Veterans 
Claims must "take due account of the rule of prejudicial 
error."

II.  Applicable laws and regulations

Generally, the effective date of an award of service 
connection will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2005).  When new and material evidence is received 
after a final disallowance, the effective date will be the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.400(q)(1)(ii) (2005).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

III.  Factual background and analysis

A review of the record indicates that the veteran originally 
filed a claim for service connection for PTSD in 1989; this 
was denied by the RO in June 1990.  He was informed of the 
denial on June 11, 1990.  He did not appeal this decision.  
In 1991 and 1992, he attempted to reopen this claim, and he 
was sent letters from the RO on February 1, 1991, and 
December 17, 1992, which stated that he had to submit new and 
material evidence in order to reopen his claim.  In 1993, the 
veteran again sought to reopen his claim.  On July 2, 1993, 
the RO issued a decision which found that the veteran had not 
presented sufficient new and material evidence to reopen his 
claim for PTSD.  He was notified of that decision on July 14, 
1993.  He did not appeal, and it became final.  See 
38 U.S.C.A. § 5108 (West 2002 & Supp. 2005).

The veteran submitted a Statement in Support of Claim, VA 
Form 21-4138, dated March 22, 1996, in which he, in pertinent 
part, requested reopening of his claim for service connection 
for PTSD.  That communication was date-stamped as received by 
the RO on March 27, 1996.

By rating action dated July 30, 1996, and mailed to the 
veteran and his then representative on August 5, 1996, 
reopening of the PTSD claim was denied.  The veteran filed a 
Form 21-4138 on August 26, 1996, constituting his notice of 
disagreement.  The RO issued a statement of the case in 
September 1996, and the veteran responded with a substantive 
appeal, on VA Form 9, in October 1996.

Ultimately, after further evidentiary development, to include 
VA medical records, stressor development information from the 
U.S. Armed Services Center for Research of Unit Records, and 
a personal hearing, the RO issued a rating decision in June 
2000, determining that new and material evidence had been 
presented and granting service connection for PTSD.  A 
disability evaluation of 70 percent was assigned, effective 
from March 22, 1996.  (The Board notes that the rating 
decision which granted service connection indicated that the 
reopened claim was filed on


March 22, 1996, vice the correct date of receipt, which was 
March 27, 1996.  That error, however, is of no moment, since, 
by law, payment of benefits commences on the first of the 
month following favorable rating action.  See 38 C.F.R. 
§ 3.31.)

The veteran contends in this appeal, with the support of his 
attorney, that he should be awarded an effective date of at 
least 1990, since he had filed a claim at that time and had 
been diagnosed with PTSD.

After a careful review of the evidence of record, it is found 
that entitlement to an effective date earlier than March 22, 
1996, the date which has been assigned by the RO for the 
award of service connection for PTSD has not been 
established.  The evidence shows that the veteran had filed 
several claims for PTSD, and that his most recent request to 
reopen his request for service connection had previously been 
denied in July 1993, a decision which he had not appealed and 
which was therefore final at that time.  On March 27, 1996 
(identified by the RO as March 22, see above), he submitted a 
new request to reopen, which was ultimately granted after 
additional evidentiary development, to include stressor 
verification.  The law dictates that when new and material 
evidence is presented after a final disallowance of a claim, 
the effective date of the award must be the date of receipt 
of that claim to reopen or the date entitlement arose, 
whichever is later.  In the instant case, the date of receipt 
of the reopened claim, in March 1996, which eventually led to 
the grant of service connection, is clearly the later date.  

At the hearing before the undersigned, the veteran's attorney 
asserted, in essence, that the facts that there had been 
previous claims for PTSD filed, that medical knowledge of 
PTSD was less sophisticated at the times of the previous 
claims, and that the veteran was seen by VA medical personnel 
in the interim periods, should warrant the grant of an 
earlier effective date than was assigned by the RO.  The 
Board appreciates the helpful advocacy of the attorney in 
this matter.  We would respectfully note that, where medical 
knowledge as to PTSD (or any other condition) improves over 
the years, or an earlier diagnosis is corrected by medical 
professionals, such a change in diagnosis does not constitute 
error in previous decisions.  See Russell v. Principi, 3 Vet. 
App. 310, 314 (1992) (citing Henry v. Derwinski, 2 Vet. App. 
88, 90 (1992)).  Moreover, the date of filing of a claim is 
controlling in determinations as to effective dates.  See 
Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing Hazan 
v. Gober, 10 Vet. App. 511 (1997)).  In Lalonde, the Court 
stated that the effective date of an award of service 
connection is not based upon the date of the earliest medical 
evidence demonstrating potential entitlement, but on the date 
that the application upon which service connection was 
eventually awarded was filed with VA.  Id.

In addition, the RO's previous denials of service connection 
for PTSD were based, in pertinent part, upon a lack of 
sufficient stressor evidence to support the diagnosis.  The 
Board acknowledges that there was earlier medical evidence 
indicative of a diagnosis of PTSD, but a grant of service 
connection also requires the establishment of one or more in-
service stressor events, which can be a difficult evidentiary 
task.  Here, the RO was able to obtain stressor corroboration 
from the service department, during its adjudication of the 
March 1996 reopened claim.  As noted above, the effective 
date of an award of service connection is not to be based on 
the date of earlier medical evidence which might demonstrate 
a diagnosis, but on the date of filing of the application 
(here, a request to reopen the previously denied claim) upon 
which service connection was eventually awarded.  Lalonde, 
supra.

As noted, the appellant's counsel contended at the Board 
hearing that various medical documents introduced into the 
file should be construed as informal claims to reopen the 
PTSD matter, thus permitting an earlier effective date.  
However, medical reports are accepted as an informal claim 
only where service connection has already been allowed, or 
where it has been denied only because the claimed disability 
was noncompensable in degree.  That is not the situation in 
this case.  See 38 C.F.R. §§ 3.155, 3.157; Brannon v. West, 
12 Vet. App. 32, 35 (1998).  In this case, the veteran needed 
to file a request for reopening after the previous final 
denial of his claim in 1993.  He did that, in March 1996.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than March 22, 1996, for the award of service 
connection for PTSD.


ORDER

Entitlement to an effective date earlier than March 22, 1996, 
for the award of service connection for PTSD is denied.


REMAND

The veteran has contended that his service-connected low back 
strain is more disabling than the current disability would 
suggest.  He asserts that he suffers from a great deal of 
pain and limitation of motion.  Therefore, he believes that a 
higher disability evaluation should be assigned.

In DeLuca v. Brown, 8 Vet. App. 202(1995), the Court of 
Appeals for Veterans Claims held that, in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court in DeLuca held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. 
§§ 4.40 and 4.45 (1996), and that the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 (1996) does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibits weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  A review of the examination conducted in 
February 2005 shows that it did not refer to these elements 
and so does not provide a complete picture of the veteran's 
current degree of disability.  Therefore, another VA 
examination of the low back is required prior to a final 
determination of the veteran's claim.

The veteran is hereby advised of the importance of reporting 
to any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

During the pendency of this appeal, on March 3, 2006, the 
Court of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that enhanced VCAA notice may be 
needed in certain claims for compensation.  The Board is 
confident that the RO will effectuate the new requirements of 
the Court in this matter.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran should be afforded an 
orthopedic examination in order to fully 
evaluate the service-connected low back 
disability.  The claims folder, to include a 
copy of this Remand, must be made available 
to the examiner in conjunction with the 
examination. 

a.  All appropriate tests deemed necessary 
should be accomplished.  The examiner 
should provide a comprehensive report, 
including complete rationales for all 
conclusions made.

b.  Any limitation of motion of the low 
back should be objectively confirmed by 
clinical findings such as swelling, muscle 
spasm, or satisfactory evidence of painful 
motion.  Complete range-of-motion studies 
should be performed to accurately 
ascertain the amount of limitation of 
motion present in the low back.

c.  The inability to perform the normal 
working movements of the body with normal 
excursion, strength, speed, coordination, 
and endurance should be described, and the 
degree of functional loss due to pain 
should also be indicated.  38 C.F.R. 
§ 4.40.

d.  It should be indicated whether there 
is more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

2.  Once the above-requested development has 
been completed, the veteran's claim for an 
increased evaluation for the service-
connected low back disability should be 
readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative should be provided with an 
appropriate SSOC and an opportunity to 
respond.  The case should then be returned to 
the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


